DETAILED ACTION
	- Claims 1-19 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
- Following a telephonic interview held on 6/16/2022, Applicant’s representative Mr. Greg Meyer authorized the Examiner’s amendment presented below in order to align the scope of claims 11 and 17 with that of claim 1 and correct lack of antecedent basis issues..
- The IDS filed on 5/3/2022 has been considered.
- Applicant’s arguments on the last paragraph of page 2, the last two paragraphs of page 3 and the last 2 paragraphs of page 4 of the Remarks (see last paragraph) are persuasive with respect to claim 1. These specific arguments are further persuasive with respect to claims 11 and 17, in view of the Examiner’s amendment below with.
- The required terminal disclaimer was filed and approved on 12/16/2021.
- The closest identified prior art of record including Loughlin, Ebrahimi and Kolleri, alone or in combination, do not teach or suggest all the features of independent claim 1, as amended. 
In view of the above, independent claim 1 is deemed allowable. Claims 11 and 17 recite features similar to those recited in claim 1 and are therefore allowable for similar reasons. Claims 2-10, 12-16 and 18-19 depend on one of claims 1, 11 and 17 and are therefore allowable by virtue of their dependency.
In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary. Conversely, where the record is not explicit as to reasons, but allowance is in order, then a logical extension of 37 CFR 1.111 and 1.133 would dictate that the examiner should make reasons of record and such reasons should be specific.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Examiner’s Amendment
 	The Examiner’s amendment presented below was authorized by Mr. Greg Meyer following a telephonic interview held on 6/16/2022.

Please amend the claims as follows:

1.	(Currently Amended) A computer-implemented method for use in verifying an identity of a user, the method comprising:
generating, by a mobile device of a user, a unique identifier (ID) for the user;
generating, by the mobile device, a public/private key pair associated with the unique ID;
capturing, by the mobile device, a first image of a government issued document, the government issued document including a biometric reference of the user and indicating an identity of the user, the first image including at least the biometric reference of the user from the government issued document; 
capturing, by the mobile device, a second image of the user;
validating, by the mobile device, the first image of the government issued document, based on the biometric reference included in the first image, against the second image of the user;
in response to successful validation of the first image, hashing, by the mobile device, the first image via a one-way hash function; 
signing, by the mobile device, the hashed first image with the private key of the public/private key pair; and
transmitting, by the mobile device, the signed hashed first image, the unique ID, and the public key of the public/private key pair to an identification provider, whereby a digital identity record including the signed hashed first image for the user is stored in a ledger data structure associated with the identification provider.

2.	(Previously Presented) The computer-implemented method of claim 1, further comprising prompting, at the mobile device, the user to capture, via a camera input device of the mobile device, the first image of the government issued document and the second image of the user.

3.	(Original) The computer-implemented method of claim 2, wherein validating the first image further includes validating the first image against an ICAO 9303 standard.

4.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
interacting with a data aggregator, by the mobile device, in response to unsuccessful validation of the first image, the data aggregator coupled to a trusted source; and 
receiving an indicator of trust, from the data aggregator, based on content received from the trusted source, thereby permitting a decision to validate the identity of the user to be further based on the indicator of trust.

5.	(Original) The computer-implemented method of claim 4, wherein the content from the trusted source includes a social persona and/or a financial persona of the user.

6.	(Currently Amended) The computer-implemented method of claim 1, wherein signing the hashed first image includes signing the hashed first image with the private key of the public/private key pair, only after the first image is validated by the mobile device.

7.	(Currently Amended) The computer-implemented method of claim 1, further comprising:
encrypting the first image;
transmitting, by the mobile device, the encrypted first image to the identification provider along with the signed hashed first image;
writing, by the identification provider, the signed hashed first image to the ledger data structure, thereby storing the signed hashed first image to the ledger data structure; and
correlating, by the identification provider, the signed hashed first image to the unique ID for the user, whereby the signed hashed first image is  recalled based on the unique ID. 

8.	(Previously Presented) The computer-implemented method of claim 7, wherein writing the signed hashed first image to the ledger data structure includes writing the signed hashed first image to a location in the ledger data structure, the location associated with a pointer; and 
transmitting, by the identification provider, the pointer to the mobile device.

9.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
receiving, by the mobile device, from the identification provider, at least one pointer to the ledger data structure, the at least one pointer associated with a location of the digital identity record; and 
transmitting, by the mobile device, the at least one pointer and the unique ID to a requestor, in response to a request to verify the identity of the user.

10.	(Original) The computer-implemented method of claim 9, wherein the at least one pointer includes a first pointer to the location of the digital identity record and a second pointer to a location of a certification of the digital identity record by the identification provider.

11.	(Currently Amended) A system for verifying identities of users, the system comprising:
an identification provider; 
a ledger data structure coupled to the identification provider; and 
a mobile device specific to a user and in communication with the identification provider, the mobile device configured to:
generate a unique identifier (ID) for the user;
generate a public/private key pair associated with the unique ID;
capture a first image of a government issued document, the government issued document including a biometric reference of the user and indicating an identity of the user, the first image including at least the biometric reference of the user from the government issued document; 
capture a second image of the user;
validate the [[a]] first image of the government issued [[a]] document , based on the [[a]] biometric reference included in the first image, against the second image of the user;
hash the first image via a one-way hash function, in response to successful validation of the first image;
sign the hashed first image with the private key of the public/private key pair; and 
transmit at least the signed hashed first image, the unique ID, and the public key of the public/private key pair to the identification provider; and
wherein the identification provider is configured to:
write an identity record to the ledger data structure at a location identified by a pointer, the identity record comprising at least the unique ID for the user, the signed hashed first image, and the public key of the public/private key pair; and 
provide the pointer to the mobile device.

12.	(Currently Amended) The system of claim 11, wherein the mobile device is further configured to provide the pointer to a requestor associated with a digital service, in response to a request from the requestor to verify the identity of the user associated with the mobile  device.

13.	(Previously Presented) The system of claim 12, wherein the mobile device is further configured to:
authenticate the user, prior to signing the hashed first image; and 
encrypt the pointer, prior to providing the pointer in response to the request.

14.	(Previously Presented) The system of claim 11, wherein the identification provider is further configured to write a certification of the identity record to the ledger data structure and return a second pointer to the mobile device, the second pointer indicative of a location of the certification of the identity record in the ledger data structure. 

15.	(Currently Amended) The system of claim 11, wherein the government issued document  includes a government issued passport or an identification card.

16.	(Currently Amended) The system of claim 11, wherein the mobile device is configured by an application and/or a software development skit (SDK) associated with the identification provider to transmit at least the signed hashed first image, the unique ID, and the public key of the public/private key pair to the identification provider.

17.	(Currently Amended) A non-transitory computer-readable storage medium including executable instructions for use in verifying an identity of a user, which, when executed by a processor, cause the processor to:
generate a unique ID for the user and a public/private key pair associated with the unique ID;
capture a first image of a government issued document, the government issued document including a biometric reference of the user and indicating an identity of the user, the first image including at least the biometric reference of the user from the government issued document; 
capture a second image of the user;
validate the  first image of the [[a]] government issued document against the second image of the user, based on the biometric reference included in the first image ;
hash the first image, by a one-way hash function, in response to successful validation of  the first image;
sign the hashed first image with the private key of the public/private key pair; and 
transmit the signed hashed first image, the unique ID, and the public key of the public/private key pair to an identification provider for storage in a ledger data structure associated with the identification provider as a digital identity record of the user.

18.	(Original) The non-transitory computer-readable storage medium of claim 17, wherein the executable instructions, when executed by the processor, further cause the processor to:
receive and store a first pointer for the digital identity record, the first pointer indicative of a location of the digital identity record in the ledger data structure; and 
provide the pointer to a requestor, in response to a request to verify the identity of the user.

19.	(Original) The non-transitory computer-readable storage medium of claim 18, wherein the executable instructions, when executed by the processor, further cause the processor to:
receive and store a second pointer for the digital identity record, the second pointer indicative of a location of a certification record, signed by the identification provider, of the digital identity record in the ledger data structure; and 
provide the second pointer to the requestor, in response to the request to verify the identity of the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434